-. A'.ITT~ (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                              JUDGMENT IN A CRIMINAL CASE
                                        V.                                    (For Offenses Committed On or After November I, 1987)


                           Edgar Ramirez-Pedro                                Case Number: 3:19-mj-22504

                                                                              James Michael Chavez
                                                                              Defendant's Attorney      ··-·· ·--·--------... _____    __ ·--··-·
                                                                                                              r·           C   ~:"¼;
                                                                                                              L
  REGISTRATION NO. 85963298
  THE DEFENDANT:
   IZI pleaded guilty to count( s) 1 of Complaint
                                             ----------------~---lf--------+---
    0 was found guilty to count(s)                                                           ,.
      after a plea of not guilty.                                                 ~UTHERf\J DI  ICT OF CALIFg~;··~
      Accordingly, the defendant is adjudged guilty of such count(s), which involve thero1td mg--uffense~}:·-~,, ·

  Title & Section                     Nature of Offense                                                            Count Number{s)
  8: 1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1

    D The defendant has been found not guilty on count(s)
                                                                            --------------------
    0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
  imprisoned for a term of:
                                  b
                                  0 TIME SERVED                             D _ _ _ _ _ _ _ _ days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.




  Received       ,..,.,-<~;;_----------·
                 DUSM




  Clerk's Office Copy                                                                                                     3:19-mj-22504
